EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Embry on September 28th, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method of forming a film on a substrate, the method comprising: 
depositing a first ink in direct contact with a surface of the substrate in a first-defined pattern; 
depositing a second ink in direct contact with the surface of the substrate in a second-defined pattern; and
drying or curing the first ink and the second ink to form a composite film having a first polymeric area and a second polymeric area; and 
depositing a film layer over the composite film, wherein the first polymeric area has a refractive index that is closer to the refractive index of the surface of the substrate than to the refractive index of the film layer, and the second polymeric area has a refractive index that is closer to the refractive index of the layer than to the refractive index of the surface of the substrate.

Reasons for Allowance
Claims 1-11, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the closest prior art to the claimed invention is Suzuka et al. (US 2016/0172626 A1; hereinafter Suzuka). However, Suzuka and the known prior art does not teach claim 1 as a whole. In particular, the prior art does not disclose or fairly suggest depositing a first ink in direct contact with a surface of the substrate in a first-defined pattern; [and] depositing a second ink in direct contact with the surface of the substrate in a second-defined pattern in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art no record. Claims 2-11, 21, and 22 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses a similar method of forming a film on a substrate: US 20010048968 A1, US 20020119384 A1, US 20050122035 A1, US 20100194717 A1, US 20120286258 A1, US 20140138131 A1, US 20140332798 A1, US 20150043221 A1, US 20160308169 A1, US 20170207421 A1, and US 20170290125 A1.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M.K/Examiner, Art Unit 2829                  

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829